      Case 4:19-cv-00928 Document 1 Filed on 03/14/19 in TXSD Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                 §
                                                 §
IN RE 6200 INWOOD DRIVE                          §     Civil Action No.: _______________
                                                 §
                                                 §

                               INTERPLEADER COMPLAINT

       Habitat for Humanity – Northwest Harris County, Inc. (“Habitat”) files this Interpleader

Complaint pursuant to 28 U.S.C. § 1335.

                                             Parties

       1.      Interpleader plaintiff Habitat is a Texas nonprofit corporation organized under the

laws of the State of Texas, with its principal office and place of business in Houston, Texas.

       2.      Interpleader defendant Nicole Karathanasis Szucs Wysocki is a citizen of Texas,

residing at 5415 Chevy Chase, Houston, Texas 77056.

       3.      Interpleader defendant Laszlo Szucs, whose citizenship and residency are

unknown, is an heir of Janos Szucs.

       4.      Interpleader defendant Takatos Laszlone Ibolya, whose citizenship and residency

are unknown, is an heir of Janos Szucs.

       5.      Interpleader defendant descended from John M. Winterbotham, III (deceased) and

Kathleen D. Winterbotham (deceased), Amy W. Hardman is believed to be a citizen of Florida,

residing at 205 Deer Haven Drive, Ponte Vedra Beach, Florida 32082.

       6.      Interpleader defendant descended from John M. Winterbotham, III (deceased) and

Kathleen D. Winterbotham (deceased), John D. Winterbotham is believed to be a citizen of

Oregon, residing at 82556 Anthony Creek Road, Dexter, Oregon 97431.
      Case 4:19-cv-00928 Document 1 Filed on 03/14/19 in TXSD Page 2 of 6



       7.      Interpleader defendant descended from John M. Winterbotham, III (deceased) and

Kathleen D. Winterbotham (deceased), Blake Miller Winterbotham is believed to be a citizen of

North Carolina, residing at 522 N. Pine St., Charlotte, North Carolina 28202.

       8.      Interpleader defendant Charles Carr, III is believed to be a citizen of Texas, residing

at 1234 Place Royale Way, Houston, Texas 77056.

       9.      Interpleader defendant Stacy Carr is believed to be a citizen of Texas, residing at

2929 Buffalo Speedway, Unit 1513, Houston, Texas 77098.

       10.     Interpleader defendants Sarah Trum Foss and Todd Foss are believed to be citizens

of Texas, residing at 702 Cinnamon Oak. Lane, Houston, Texas 77079.

       11.     Interpleader defendant Eric C. Bender is believed to be a citizen of Texas, residing

at 270 Blalock Road, Houston, Texas 77024.

       12.     Interpleader defendant On Point Custom Homes LP (“On Point”) is a limited

partnership organized under the laws of the State of Texas, and with its principal office and place

of business at 3939 Essex Lane, Suite 100, Houston, Texas 77027.

                                     Jurisdiction and Venue

       13.     This Court has jurisdiction over this action under 28 U.S.C. § 1335 because there

is diversity between two or more Interpleader Defendants, and the amount at issue exceeds

$500.00. Venue is proper under 28 U.S.C. § 1391(b)(2).

                                         Nature of Action

       14.     This is an action for interpleader to resolve competing claims to cash and gold coins

found by volunteers working for Habitat during the course of deconstructing a house for which

Habitat had been granted full salvage rights by the property owner.




                                                 2
      Case 4:19-cv-00928 Document 1 Filed on 03/14/19 in TXSD Page 3 of 6



       15.     On or about December 28, 2017, Eric C. Bender executed an agreement with

Habitat for the deconstruction and demolition of a house owned by Bender located at 6200 Inwood

Drive (the “Agreement”). The Agreement granted full salvage rights to Habitat and donated to

Habitat all items removed, other than any items that the owner had removed or clearly marked

before the deconstruction start date.

       16.     On or about April 30, 2018, prior to Habitat completing the deconstruction work,

Bender sold the property to On Point, subject to the Agreement with Habitat.

       17.     On or about January 23, 2019, during the deconstruction process, three (3) Habitat

volunteers and one (1) Habitat employee discovered a container under a fixed cabinet. Within the

container, the Habitat workers discovered approximately $164,650 in U.S. currency and ten (10)

gold coins of unknown value (collectively the “Property”). No part of the Property was marked

as being excluded from the donation to Habitat pursuant to the Agreement.

       18.     Based on the circulation dates on the currency found, the Property must have been

placed by some unknown person(s) no earlier than 1995.

       19.     On information and belief, since 1989, the house in question has been owned as

follows:

                       Dates of Ownership Owners
                                          Janos Szucs (deceased); then estate of Janos
                                          Szucs, including its beneficiaries, Nicole
                       1989 - 1999
                                          Karathanasis Szucs Wysocki, Laszlo Szucs
                                          and Takatos Laszlone Ibolya
                                          John M. Winterbotham, III and Kathleen D.
                       1999 - 2001
                                          Winterbotham (both deceased post-2001)
                       2001 - 2013        Charles M. Carr, III and Stacy Carr
                       2013 - 2015        Sarah Trum Foss and Todd Foss
                       2015 - 2018        Eric C. Bender
                       2018 - present     On Point Custom Homes LP




                                               3
      Case 4:19-cv-00928 Document 1 Filed on 03/14/19 in TXSD Page 4 of 6



                                            Interpleader Claim

       20.     Habitat is an innocent stakeholder.

       21.     Habitat is unsure whether it, any one or more of the Interpleader defendants or any

other person or entity is entitled to receive the Property.

       22.     Habitat requests the Court to instruct the US Marshal to take possession of the

Property and to appoint Habitat as the substitute custodian of the Property. Habitat currently has

and will maintain the Property in a safe-deposit box of a major U.S. bank located in Houston until

the Court instructs otherwise. Contemporaneous with this filing, Habitat has filed a motion

requesting the Court to so instruct the US Marshal and to appoint Habitat as substitute custodian

of the Property.

                                          Declaratory Judgment

       23.     Habitat further requests the Court to adjudicate whether Habitat, one or more of the

named Interpleader defendants, or third-parties presently unknown are entitled to ownership of the

Property and to thereafter award possession of the property to such party or parties.

                                        Costs and Attorney’s Fees

       24.     Habitat has retained the services of the undersigned attorneys on a pro bono basis

to prosecute this action and has incurred court costs and costs of safekeeping the Property. If the

Court finds it to be appropriate under the circumstances, Habitat requests that the Court award

reasonable attorney’s fees for counsel and costs incurred in this action from the party or parties

declared to own the Property.

                                             Request for Relief

       25.     Habitat respectfully requests the following relief:




                                                  4
Case 4:19-cv-00928 Document 1 Filed on 03/14/19 in TXSD Page 5 of 6



      (a)   That Interpleader defendants be served with a Summons and this Complaint

            and required to answer in the time and manner prescribed by the law;

      (b)   That the Court accept the Property into its registry, and instruct the U.S.

            Marshal (or Habitat as appointed substitute custodian) to hold the Property

            in safekeeping pending further order of the Court;

      (c)   That the Court require Habitat, Defendants and all other interested parties

            to interplead their claims to the Property and, on final trial, award ownership

            of the Property to the party or parties rightfully and legally entitled to

            receive it;

      (d)   That the Court award Habitat its costs and reasonable attorney’s fees for its

            counsel in this action, to be paid by the party or parties determined to own

            the Property; and

      (e)   Award all other and further relief which this Court deems just and proper.


                                           Respectfully submitted,

                                           BLANK ROME LLP

                                           /s/ Douglas Shoemaker
                                           Douglas J. Shoemaker
                                           State Bar No. 00788406
                                           SDTX Federal I.D. No. 16854
                                           717 Texas Avenue, Suite 1400
                                           Houston, Texas 77002
                                           Telephone: (713) 228-6601
                                           Facsimile: (713) 228-6605
                                           Email: DShoemaker@blankrome.com
                                           ATTORNEY-IN-CHARGE
                                           FOR HABITAT FOR HUMANITY –
                                           NORTHWEST HARRIS COUNTY, INC.




                                       5
     Case 4:19-cv-00928 Document 1 Filed on 03/14/19 in TXSD Page 6 of 6



OF COUNSEL:
BLANK ROME LLP
Barry Abrams
State Bar No. 00822700
SDTX Federal I.D. No. 2138
Email: BAbrams@blankrome.com




                                      6
